UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2012 Commission File Number:0-30628 ALVARION LTD. (Translation of registrant’s name into English) 21A Habarzel Street, Tel Aviv 69710, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following are included in this report on Form 6-K: Exhibit Description Sequential Page Number 1. Press release on Alvarion® report Q4 and full year 2011 resultsDated February 14 , 2012 10 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALVARION LTD. Date: February 14 , 2012 By: /s/Lior Shemesh Name: Lior Shemesh Title CFO 3 EXHIBIT 1 Investor Contacts: Lior Shemesh, CFO +972.3.767.4333 +1.760.685.2007 lior.shemesh@alvarion.com Claudia Gatlin +1.212.830.9080 claudia.gatlin@alvarion.com Alvarion® Reports Q4 and Full Year 2011 Results Washington, February 14, 2012 — Alvarion Ltd. (NASDAQ:ALVR) a provider of optimized wireless broadband solutions addressing the connectivity, capacity and coverage challenges of public and private networks, today announced its financial results for the fourth quarter and year ended December 31, 2011. Results of Wavion are included from the date of closing, November 23, 2011. Q4 Highlights: ·Shipments of $41.1 million, a 3.0% sequential increase ·Revenues of $41.2 million, a 12.3% sequential decrease ·GAAP net loss of ($0.20) per share; non-GAAP net loss of ($0.04) per share 2011 Highlights (compared to 2010): ·Shipments of $173.0 million , a decrease of 20.3% ·Revenues of $190.0 million, a decrease of 7.7% ·GAAP net loss of ($0.54) per share; non-GAAP net loss of ($0.11) per share Fourth Quarter 2011 Results In the fourth quarter of 2011, revenues were $41.2 million, a decrease of 12.3% from $47.0 million in the third quarter of 2011, and a decrease of 18.9% from $50.8 million in the fourth quarter of 2010. GAAP net loss in the fourth quarter of 2011 was ($12.2) million, or ($0.20) per share, including charges of approximately $9.3 million related to the Wavion acquisition and integration plan. This compares to a net loss of ($7.5) million, or ($0.12) per share in the third quarter of 2011, which includes charges of approximately $7.1 million related to the bankruptcy filing of Open Range Communications.GAAP net loss in the fourth quarter of 2010 was ($76.9) million, or ($1.24) per share, including a non-cash impairment charge for goodwill of approximately $57.1 million and other charges of approximately $7.4 million. On a non-GAAP basis, excluding stock-based compensation and other charges, the company reported a net loss of ($2.4) million, or ($0.04) per share, compared with non-GAAP net income of $0.3 million, or $0.01 per share, in the third quarter of 2011, and non-GAAP net loss of ($11.2) million, or ($0.18) per share, in the fourth quarter of 2010. 4 The fourth quarter 2011 net loss included interest expense from the date of closing related to the $30 million three-year loan with Silicon Valley Bank used to finance the Wavion acquisition. Please refer to the accompanying financial table for reconciliation of GAAP financial information to non-GAAP for the fourth quarter of 2011 and the comparative periods. Cash used in operations in the fourth quarter of 2011 was $5.8 million.As of December 31, 2011, cash, cash equivalents and investments totaled $64.4 million. Management Comments “We are pleased with our progress since the Wavion acquisition closed in November,” said Eran Gorev, President and CEO of Alvarion.“The integration is going smoothly and we think the acquisition could become accretive, on a non-GAAP basis, by the end of the first quarter of 2012, ahead of our timeline. “We are moving forward with our plan to introduce several new products during 2012. These advanced solutions are eagerly awaited by customers, and will position us to take a greater share of the available market. “Confidence in our multi-technology strategy continues to build. We are now able to offer the technology best suited to a particular need in both licensed and unlicensed frequencies, while most competitors lack this portfolio breadth. We are also identifying opportunities that can be best served with a combination of wireless technologies.In addition to enhancing our competitiveness in existing markets with new products, our global reach and advanced carrier-grade Wi-Fi solution also positions us to capture a significant share of the nascent but rapidly growing market for cellular offload.” Guidance Management believes revenues in the first quarter of 2012 will be in the range of $38 million to $43 million. Depending on shipment volume and mix, Q1 non-GAAP earnings per share are expected to range between a loss of ($0.01) and a loss of ($0.06). GAAP per share results are expected to range between a loss of ($0.03) and ($0.08), including charges of approximately $1.5 million related to the Wavion acquisition and stock-based compensation. Alvarion management will host a conference call today, February 14, at 9:00 a.m. Eastern time to discuss Q4 results and other matters. Please call the following dial in number to participate: USA: (800) 230-1074; International: +1(612) 234-9960. The public is invited to listen to the live webcast of the conference call. For details please visit Alvarion’s website at www.alvarion.com. An archive of the online broadcast will be available on the website. 5 A replayof the call will be available from 11:00 a.m. EST on February 14, 2012 through 11:59 a.m. EST on March 14, 2012. To access the replay, please call: USA: (800) 475-6701 International: +1(320) 365-3844. To access the replay, users will need to enter the following code: 231459. 6 ALVARION LTD. & ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except per share data) Three Three Three Year Ended Year Ended Months Ended Months Ended Months Ended December 31, December 31, December 31, December 31, September 30, Sales $ Cost of sales Inventory write-off related to bankruptcy of a customer - - - Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Amortization ofintangible assets 31 - Other charges (*) - - Impairment of goodwill - - - Acquisition related expenses (***) Total Operating expenses Operating income (loss) Other loss (**) - ) - ) - Financial expenses , net ) Net loss before Tax ) Income Tax - - - Net loss ) Basic net lossper share: $ ) $ ) Weighted average number of shares used in computing basic net loss per share Diluted net loss per share: $ ) $ ) Weighted average number of shares used in computing diluted net loss per share (*) Results of the organizational change and other. (**) Impairment of short term investment. (***) Charges related to acquisition of Wavion in November 2011. 7 ALVARION LTD. & ITS UBSIDIARIES RECONCILIATION BETWEEN GAAP TO NON-GAAP STATEMENT OF INCOME U.S. dollars in thousands (except per share data) Three Three Months Ended Months Ended December 31, September 30, GAAP Adjustments Non-GAAP Non-GAAP Sales $ $ - $ $ Cost of sales ) (a)
